DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 03/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "acoustic sensor" and "processor" have both been used to designate “118” (see para.[0027]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 10 line 2 “the interaction” needs to be corrected.  A suggested correction is – the interactions – in light of its antecedent in claim 1 line 11 “interactions”. 
Claim 5 line 1  should read -- the [[indication]] indicator -- in order to maintain consistent terminology with its antecedent at line 4 of Claim 1 “indicator”. Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
 The claimed invention in claims 1-5, 7-11 are directed to statutory subject matter.  Therefore, the claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
With respect to independent Claim 1 and the respective dependent claims 2-5, 7-11, claims  are rejected under 35 U.S.C. 101 because the claimed invention in these claims as a whole and when limitations are analyzed individually are  directed to an abstract idea (mental process or method of organizing human activity).
Step 2A Prong 1:
As indicated below, independent Claim 1 recites at least one claimed element which is grouped as a certain method of organizing human activity (or mental process) under the 2019 PEG. 
A method for treatment of snoring or sleep apnea in a patient (abstract idea for example a certain method of organizing human activity  for example following rules or instructions), the method comprising: 
prompting the patient for a vocalization (mental process (an observation or evaluation) as would occur when a medical practitioner asks patient for vocalization. Alternatively, this could be a certain method of organizing human activity for example human instruction); 
displaying an indicator; displaying a plurality of targets corresponding to a treatment (a mental process with pen and paper or certain method of organizing human activity for example teaching or following rules or instructions); 
receiving an audio input corresponding to the vocalization(the method step of receiving an audio input corresponding to the vocalization is as mental process for example an observation); 
adjusting a position of the indicator based on the received audio input, wherein the vocalization causes the indicator to interact with at least one of the plurality of targets based upon a characteristic of the vocalization (the method step of adjusting is a certain method of organizing human activity for example following rules or instructions); and 
monitoring the interactions between the target and the indicator to determine a level of progress of the patient (mental process (an observation or evaluation) as would occur when a medical practitioner monitors patient progress).
For the foregoing reasons, independent Claim 1 (and respective dependent Claims 2-5, 7-11) recites at least one claimed element which is grouped as a certain method of organizing human activity (or mental process) under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2-5, 7-11 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Step 2A Prong 2:
The claim recite additional elements “display” and “audio sensor” but they do not integrate the judicial exception into a practical application.  The additional elements of “display” and “audio sensor” are generic and the recited functions can be performed by a general purpose computer (e.g., a smartphone, tablet, laptop, etc. as disclosed in instant application specification [0021] “the audio input can be received by a microphone or other audio sensor of or coupled with the same device, such as a smartphone, tablet, laptop, computer, or mobile computing device, that generates the prompt at 104.”). Therefore, the additional elements are insignificant extra-solution activity and do not integrate the judicial exception into a practical application.
Thus, the above-identified abstract idea in independent Claim 1 (and their respective dependent Claims 2-5, 7-11) is not integrated into a practical application under the 2019 PEG because the additional elements (identified above in independent Claim 1  “display” and “audio sensor”) either alone or in combination, do not generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of:  “display” and “audio sensor” are generically recited computer elements in independent Claim 1 (and their respective dependent claims) and do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 1 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., mental process or certain method of organizing human activity) with a computer.  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 1 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 1 (and their respective dependent claims) are each directed to an abstract idea under the 2019 PEG. 
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
None of Claims 1-5, 7-11 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of: “display” and “audio sensor” but they do not amount to significantly more than the judicial exception as the recited functions can be performed by a general purpose computer (e.g., a smartphone, tablet, laptop, etc. as disclosed in instant application specification [0021] “the audio input can be received by a microphone or other audio sensor of or coupled with the same device, such as a smartphone, tablet, laptop, computer, or mobile computing device, that generates the prompt at 104.”) and thus merely using a generic computer as a tool to perform the abstract idea. Further, the claim as a whole does not amount to significantly more than the exception itself, therefore the claim is not eligible.
Thus, the recitation of the above-identified generic computer limitations in Claims 1-5, 7-11 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Moreover, it is clear from the claims themselves and Applicant’s specification that the above-recited abstract steps in Claims 1-5, 7-11require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. See SAP America v. Investpic, LLC (Fed. Cir. 2018).
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the method of Claims 1-5, 7-11are directed to applying an abstract idea  on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1-5, 7-11provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 1 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the method for treatment of snoring or sleep apnea in a patient, with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1-5, 7-11 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1-5, 7-11 amounts to significantly more than the abstract idea itself. Accordingly, Claims 1-5, 7-11are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gribb; Tye et al. (Pub. No.: US 20170035345 A1, hereinafter referred to as “Gribb”)  in view of  Rot; Moshe et al. (Pub. No.: US 20160189565 A1, hereinafter referred to as “Rot”).
As per independent Claim 1, Gribb discloses a method for treatment of snoring or sleep apnea in a patient (Gribb in at least abstract, [0002], [0006-0007], [0013-0018], [0027-0029], [0031], [0043], [0055-0056], [0074], [0076], [0078-0090], [0104-0117] for example discloses relevant subject-matter.  More specifically, Gribb in at least abstract, [0105-0112] for example discloses a method for treatment that of snoring or sleep apnea in a patient. See at least Gribb [0109] “systems and methods comprise a health monitoring device that receives information regarding lingual strength and frequency of lingual exercises from a patient… this information is used to treat or manage … sleep apnea”), the method comprising:
prompting the patient for a vocalization (Gribb in at least abstract, [0017], [0105-0112] for example discloses prompting the patient for a vocalization. See at least Gribb [0017] “the health monitoring device implements the treatment plan by displaying messages to the subject, prompting the subject to perform various exercises”; [0111] “prompts the subject to perform the treatment plan sent by the clinician”); 
displaying an indicator on a display (Gribb in at least [0080], [0085], [0117] for example discloses displaying an indicator on a display. See Gribb at least [0080] “the information processing component or a device in electronic communication with the information processing component (e.g., a video monitor) comprises a display… the display displays textual and/or graphical information to a user” [0085] “the protocol component directs the display of information”;  [0117] “user feedback received after each repetition indicating whether a goal was met”); 
displaying a plurality of targets corresponding to a treatment on the display (Gribb in at least [0085], [0089], [0112-0113], [0117]  for example discloses displaying a plurality of targets corresponding to a treatment on the display. See Gribb at least [0085] “the protocol component directs the display of information… information conveyed comprises knowledge of performance completing a task (e.g., "goal met or not met").”;  [0117] “user feedback received after each repetition indicating whether a goal was met”); 
receiving an audio input corresponding to the vocalization at an audio sensor (Gribb in at least [0055-0056], [0109-0110] for example discloses receiving an audio input corresponding to the vocalization at an audio sensor. See Gribb in at least [0055] “Sensors may be employed that sense any desired property… sensors are used that detect one or more of: … sound… Such sensors include, but are not limited to… microphones”; [0109] “methods comprise a health monitoring device that receives information regarding lingual strength and frequency of lingual exercises from a patient”; [0110] “a subject performs an exercise, metrics about the exercise are reported to a health monitoring device; a subject performs an exercise using a health monitoring device; the health monitoring device sends a report comprising exercise metrics to a secure server”); 
adjusting a position of the indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact based upon a characteristic of the vocalization (Gribb in at least [0080], [0085], [0087] for example discloses adjusting a position of the indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact based upon a characteristic of the vocalization. See at least Gribb [0080] “a graphical image is presented to the user in the form of a meter with a bar … the meter includes color zones that signify goal regions (e.g., one color too low; one color in target region; one color over goal)...the meter further comprises a numerical read-out showing a quantitative amount ...the interface provides an additional graphical interface of goals met (e.g., thumbs up/thumbs down)”; [0085] “the protocol component directs the display of information… the display comprises instructions (e.g., graphical, textual, audio, etc.) … a graphical cue, such as a color change or motion is used to indicate … quantitative information is conveyed…either numerically or graphically (e.g., degree of color change, size of graphical indicator, etc.). In some embodiments, information conveyed comprises knowledge of performance completing a task”; [0087] “the protocol instructs a processor to display a graphical image of the sensors … An individual sensor is highlighted on the display… If the subject depresses the incorrect sensor, a notice is provided on the display until the correct sensor is actuated. Once the correct sensor is actuated, the sensor reports the amount …the collected data represents the breathing capability of the subject. The data may be compared to previous measurements to determine whether the subject has improved, maintained, or decreased capability”).
Gribb does not explicitly disclose indicator to interact with at least one of the plurality of targets and monitoring interactions between the target and the indicator to determine a level of progress of the patient.
In an analogous, visual feedback rendering respective of the user's performance field of art, Rot discloses method providing visual feedback of patient physiological performance (Rot in at least Rot in at least fig. 4-6, [0031-0039], [0041-0042], [0055-0056], [0077], [0079], [0091], [0095], [0117] for example discloses relevant subject-matter. More specifically, Rot in at least fig. 4-6, [0091] discloses a method of providing visual feedback of patient physiological performance. See Rot [0055] “the produced voice may be visually demonstrated to provide an immediate visual feedback about the patient performance… the visual demonstration may include voice coloring …A visual demonstration may include any color in the color schema, a pattern, an image, and the like. This allows the patient to better understand how the vocal cords are pressed. The voice coloring and the comparisons to the target templates”; [0091] “the patient performs each selected exercise and a visual representation of the patient's performance is generated and displayed on the … devices… the visual representation includes coloring the voice production, displaying the voice production with respect to a target template, displaying the boundaries when to start and finish a voice production, displaying error and instructive indications, displaying breading indicators”) comprising indicator to interact with at least one of the plurality of targets (Rot in at least fig. 4-6, [0041-0042], [0056], [0077], [0079], [0091], [0095] indicator to interact with at least one of the plurality of targets. See at least Rot [0041] “render a visual feedback respective of the user's performance, the target template, and the comparisons' results. The visual feedback can be rendered by the agent 125-n to display … renders visual feedback respective of the processing results.”; [0056] “ the target template 410 and the visual representation 420 (voice coloring) of the voice produced by the patient. The visual representation 420 includes two differently colored portions 421 and 422…the patient performs well and, thus, a positive indication 430 is displayed… the patient did not perform well (i.e., the procured voice did not match the target template sufficiently) and, thus, error and instructive indications 440 are displayed”); and 
monitoring interactions between the target and the indicator to determine a level of progress of the patient (Rot in fig. 4A, 5, 6, [0039], [0041-0042], [0056], [0058], [0077], [0079], [0091], [0095] for example discloses monitoring interactions between the target and the indicator such as voice coloring to determine a level of progress of the patient as in fig. 4A, 5. See at least Rot [0039] “The visual feedbacks rendered by an agent 125 and displayed over the respective user device 120 guarantee that the patient feedback is only based on the patient's performance…the objective feedbacks are realized through visual cues … colors may be used to illustrate the various elements of voice production.”; [0041] “The agent 125-1 is configured to analyze the user's performance relative to the target template. A target template predefines the specifications for performing the expected vocal productions of an exercise. The agent 125-1 is configured to render a visual feedback respective of the user's performance, the target template, and the comparisons' results”; [0042] “the server 130 is configured to adjust, in real time, to the patient's progress. The server 130 is further configured to determine, based on the progress reports, progress indicators such as, but not limited to, the patient's current progress level”, [0056] “FIGS. 4A … exemplary screenshots 400A … illustrating the target template 410 and the visual representation 420 (voice coloring) of the voice produced by the patient…In the example of FIG. 4A, the patient performs well and, thus, a positive indication 430 is displayed”, [0058]” breathing indicator 510 is realized as a progress bar. Other visual breathing indicators may include, but are not limited to, a timer, a stopwatch, a sand clock, and the like. As shown in FIG. 5, the breathing indicator 510 is displayed immediately after the voice production is ended”; [0077] “generator 770 is configured to compare a voice production (between start and finish) to a respective target template”, [0091] “the patient performs each selected exercise and a visual representation of the patient's performance is generated and displayed on the patient … devices… the visual representation includes coloring the voice production, displaying the voice production with respect to a target template, displaying the boundaries when to start and finish a voice production, displaying …indicators, and/or displaying a speech rate-meter.”; [0095] “the visual feedback disclosed herein can be provided through the use of electronic games through which acoustical energy is transformed to visual output (through the analysis of intensity and frequency), by referring to different parameters that are related to speech”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator that interacts based upon a characteristic of the vocalization used in the method for treatment of snoring or sleep apnea in a patient as taught by Gribb, such that the indicator also interacts with at least one of the plurality of targets, as taught by Rot. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that  the produced voice can be visually demonstrated to provide an immediate visual feedback about the patient exercise/therapy performance (Rot, [0055]) in the interest of enhancing learning and assimilation (Rot, [0095]).

As per dependent Claim 2, the combination of Gribb and Rot as a whole further discloses  method wherein: the at least one of the plurality of targets defines a gap (Rot in at least fig. 4A, 5, 6, [0058], [0075], [0091] for example discloses targets defines a gap as in fig. 4A); and the step of  causing the indicator to interact with the at least one of the plurality of targets comprises displaying the indicator passing through the gap if the vocalization is in compliance with the treatment (Rot in at least 5, [0055], [0057], [0058], [0075], [0091] for example discloses causing the indicator to interact with the at least one of the plurality of targets comprises displaying the indicator passing through the gap if the vocalization is in compliance with the treatment as shown in fig. 5).
As per dependent Claim 7, the combination of Gribb and Rot as a whole further discloses method further comprising repeating the method with a plurality of prompts (Gribb in [0017], [0109] for example discloses repeating the method which includes use of plurality of prompts. See at least [0017] “prompting the subject to perform various exercises”; [0109] “the chronic disease management systems and methods comprise a health monitoring device that receives information regarding … frequency of lingual exercises from a patient”).
As per dependent Claim 8, the combination of Gribb and Rot as a whole further discloses method wherein for each of the plurality of prompts, if the vocalization produced by the patient matches the prompt, a score of the patient is increased (Gribb in at least [0016-0017], [0105], [0108-0110], [0113] for example discloses if the vocalization produced by the patient matches the prompt, a score/metrics of the patient is increased. See at least [0110] “a subject performs an exercise, metrics about the exercise are reported to a health monitoring device… the metrics are time-stamped”. Here prior art “metrics” would encompass a total score; [0113] “display goal met counters…repetition count”).

As per dependent Claim 9, the combination of Gribb and Rot as a whole further discloses method further comprising tracking a high score of the patient (Gribb in at least [0016-0017], [0105], [0108-0110], [0113] for example discloses tracking a score/metrics of the patient which would encompass a high score tracking. See at least [0110] “a subject performs an exercise, metrics about the exercise are reported to a health monitoring device… the metrics are time-stamped”. [0113] “display goal met counters…repetition count”).
As per dependent Claim 10, the combination of Gribb and Rot as a whole further discloses method further comprising transmitting data corresponding to the interaction of the target and the indicator to a healthcare provider remote from the patient (Gribb in at least [0016-0017], [0105], [0107-0108] for example discloses transmitting data corresponding to patient metrics and exercise regime to a healthcare provider remote/clinician from the patient. Rot in at least [0038], [0039-0041], [0043], [0087], [0097], [0106] for example discloses transmitting data corresponding to the interaction of the target and the indicator to a healthcare provider/therapist remote from the patient. See at least Rot [0038] “the agent 125 is configured to capture sound samples from that patient device 120-1, to analyze the sound samples, to provide an immediate visual feedback to the patient device 120-1 and preferably also to the therapist device 120-n, and to check whether the patient performance meets a predefined target template”).
As per dependent Claim 11, the combination of Gribb and Rot as a whole further discloses method wherein the characteristic of the vocalization is selected from the group consisting of: a quantity of time since the vocalization occurred, a duration of the vocalization, a pitch of the vocalization, and a tone of the vocalization (Gribb in at least [0097], [0109], [0113] for example discloses vocalization characteristic is selected from the group consisting of: a quantity of time since the vocalization occurred, a duration of the vocalization, a pitch of the vocalization, and a tone of the vocalization. See at least [0097] “Protocol may be adjusted in duration and intensity and frequency according to patient's performance”; [0109] “systems and methods comprise a health monitoring device that receives information regarding lingual strength and frequency of lingual exercises from a patient”; [0113]” Protocol Setup … setting mandatory rest periods… duration” ).

As per independent Claim 12, Gribb discloses a device for treatment of snoring or sleep apnea in a patient (Gribb in at least abstract, [0002], [0006-0007], [0013-0018], [0027-0029], [0031], [0043], [0055-0056], [0074], [0076], [0078-0090], [0104-0117] for example discloses relevant subject-matter.  More specifically, Gribb in at least abstract, [0105-0112] for example discloses a device for treatment of snoring or sleep apnea in a patient. See Gribb at least [0109] “systems and methods comprise a health monitoring device that receives information regarding lingual strength and frequency of lingual exercises from a patient… this information is used to treat or manage … sleep apnea” ), the device comprising: 
a display (Gribb in at least [0013], [0080] for example discloses a display.  See at least [0013] “display with a graphical user interface”) configured to: 
prompt the patient for a vocalization (Gribb in at least abstract, [0017], [0105-0112] for example discloses prompting the patient for a vocalization. See at least Gribb [0017] “the health monitoring device implements the treatment plan by displaying messages to the subject, prompting the subject to perform various exercises”; [0111] “prompts the subject to perform the treatment plan sent by the clinician”), 
display an indicator (Gribb in at least [0080], [0085], [0117] for example discloses displaying an indicator. See Gribb at least [0080] “the information processing component or a device in electronic communication with the information processing component (e.g., a video monitor) comprises a display… the display displays textual and/or graphical information to a user” [0085] “the protocol component directs the display of information”;  [0117] “user feedback received after each repetition indicating whether a goal was met”), and 
display a plurality of targets corresponding to a treatment (Gribb in at least [0085], [0089], [0112-0113], [0117]  for example discloses displaying a plurality of targets corresponding to a treatment. See Gribb at least [0085] “the protocol component directs the display of information… information conveyed comprises knowledge of performance completing a task (e.g., "goal met or not met").”;  [0117] “user feedback received after each repetition indicating whether a goal was met”), 
an acoustic sensor configured to receive audio input corresponding to the vocalization (Gribb in at least [0055-0056], [0109-0110] for example discloses an acoustic sensor configured to receive audio input corresponding to the vocalization. See Gribb in at least [0055] “Sensors may be employed that sense any desired property… sensors are used that detect one or more of: … sound… Such sensors include, but are not limited to… microphones”; [0109] “methods comprise a health monitoring device that receives information regarding lingual strength and frequency of lingual exercises from a patient”; [0110] “a subject performs an exercise, metrics about the exercise are reported to a health monitoring device; a subject performs an exercise using a health monitoring device; the health monitoring device sends a report comprising exercise metrics to a secure server”); and 
a processor (Gribb in at least [0013], [0027], [0030],[0079], [0083] discloses a processor. See Gribb at least [0013] “the information processing component is a portable computing device, such as a tablet computer, comprising a processor”) configured to adjust a position of the indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact based upon a characteristic of the vocalization (Gribb in at least [0080], [0085], [0087] for example discloses adjusting a position of the indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact based upon a characteristic of the vocalization. See at least Gribb [0080] “a graphical image is presented to the user in the form of a meter with a bar … the meter includes color zones that signify goal regions (e.g., one color too low; one color in target region; one color over goal)...the meter further comprises a numerical read-out showing a quantitative amount ...the interface provides an additional graphical interface of goals met (e.g., thumbs up/thumbs down)”; [0085] “the protocol component directs the display of information… the display comprises instructions (e.g., graphical, textual, audio, etc.) … a graphical cue, such as a color change or motion is used to indicate … quantitative information is conveyed…either numerically or graphically (e.g., degree of color change, size of graphical indicator, etc.). In some embodiments, information conveyed comprises knowledge of performance completing a task”; [0087] “the protocol instructs a processor to display a graphical image of the sensors … An individual sensor is highlighted on the display… If the subject depresses the incorrect sensor, a notice is provided on the display until the correct sensor is actuated. Once the correct sensor is actuated, the sensor reports the amount …the collected data represents the breathing capability of the subject. The data may be compared to previous measurements to determine whether the subject has improved, maintained, or decreased capability”).
Gribb does not explicitly disclose indicator to interact with at least one of the plurality of targets, and monitor interactions between the target and the indicator to determine a level of progress of the patient.
In an analogous, visual feedback rendering respective of the user's performance field of art, Rot discloses  device providing visual feedback of patient physiological performance (Rot in at least Rot in at least fig. 4-6, [0031-0039], [0041-0042], [0055-0056], [0077], [0079], [0091], [0095], [0117] for example discloses relevant subject-matter. More specifically, Rot in at least fig. 4-6, [0091] discloses a device that provides visual feedback of patient physiological performance. See Rot [0055] “the produced voice may be visually demonstrated to provide an immediate visual feedback about the patient performance… the visual demonstration may include voice coloring …A visual demonstration may include any color in the color schema, a pattern, an image, and the like. This allows the patient to better understand how the vocal cords are pressed. The voice coloring and the comparisons to the target templates”; [0091] “the patient performs each selected exercise and a visual representation of the patient's performance is generated and displayed on the … devices… the visual representation includes coloring the voice production, displaying the voice production with respect to a target template, displaying the boundaries when to start and finish a voice production, displaying error and instructive indications, displaying breading indicators”) comprising processor (Rot in at least [0063-0064], [0117] for example discloses processor. See at least Rot [0064] “The processing system may comprise or be a component of a larger processing system implemented with one or more processors” ) including an indicator to interact with at least one of the plurality of targets (Rot in at least fig. 4-6, [0041-0042], [0056], [0077], [0079], [0091], [0095] indicator to interact with at least one of the plurality of targets. See at least Rot [0041] “render a visual feedback respective of the user's performance, the target template, and the comparisons' results. The visual feedback can be rendered by the agent 125-n to display … renders visual feedback respective of the processing results.”; [0056] “ the target template 410 and the visual representation 420 (voice coloring) of the voice produced by the patient. The visual representation 420 includes two differently colored portions 421 and 422…the patient performs well and, thus, a positive indication 430 is displayed… the patient did not perform well (i.e., the procured voice did not match the target template sufficiently) and, thus, error and instructive indications 440 are displayed”), and
monitor interactions between the target and the indicator to determine a level of progress of the patient (Rot in fig. 4A, 5, 6, [0013], [0039], [0041-0042], [0056], [0058], [0077], [0079], [0091] for example discloses the processor is further configured to monitor the interactions between the target and the indicator to determine a level of progress of the patient as in fig. 4A, 5. See at least Rot [0039] “The visual feedbacks rendered by an agent 125 and displayed over the respective user device 120 guarantee that the patient feedback is only based on the patient's performance…the objective feedbacks are realized through visual cues … colors may be used to illustrate the various elements of voice production.”; [0041] “The agent 125-1 is configured to analyze the user's performance relative to the target template. A target template predefines the specifications for performing the expected vocal productions of an exercise. The agent 125-1 is configured to render a visual feedback respective of the user's performance, the target template, and the comparisons' results”; [0042] “the server 130 is configured to adjust, in real time, to the patient's progress. The server 130 is further configured to determine, based on the progress reports, progress indicators such as, but not limited to, the patient's current progress level”, [0056] “FIGS. 4A … exemplary screenshots 400A … illustrating the target template 410 and the visual representation 420 (voice coloring) of the voice produced by the patient…In the example of FIG. 4A, the patient performs well and, thus, a positive indication 430 is displayed”, [0058]” breathing indicator 510 is realized as a progress bar. Other visual breathing indicators may include, but are not limited to, a timer, a stopwatch, a sand clock, and the like. As shown in FIG. 5, the breathing indicator 510 is displayed immediately after the voice production is ended”; [0077] “generator 770 is configured to compare a voice production (between start and finish) to a respective target template”, [0091] “the patient performs each selected exercise and a visual representation of the patient's performance is generated and displayed on the patient … devices… the visual representation includes coloring the voice production, displaying the voice production with respect to a target template, displaying the boundaries when to start and finish a voice production, displaying …indicators, and/or displaying a speech rate-meter.”; [0095] “the visual feedback disclosed herein can be provided through the use of electronic games through which acoustical energy is transformed to visual output (through the analysis of intensity and frequency), by referring to different parameters that are related to speech”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator that interacts based upon a characteristic of the vocalization used in the device for treatment of snoring or sleep apnea in a patient as taught by Gribb, such that the indicator also interacts with at least one of the plurality of targets, as taught by Rot. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that  the produced voice can be visually demonstrated to provide an immediate visual feedback about the patient exercise/therapy performance (Rot, [0055]) in the interest of enhancing learning and assimilation (Rot, [0095]).

As per dependent Claim 14, the combination of Gribb and Rot as a whole further discloses device further comprising a transmitter configured to send the level of progress to a healthcare provider (Gribb in at least [0016-0017], [0105], [0107-0108] for example discloses transmitting data corresponding to patient metrics and exercise regime to a healthcare provider remote/clinician from the patient. Rot in at least [0038], [0039-0041], [0043], [0087], [0097], [0106] for example discloses transmitting data corresponding to the interaction of the target and the indicator to a healthcare provider/therapist remote from the patient. See at least Rot [0038] “the agent 125 is configured to capture sound samples from that patient device 120-1, to analyze the sound samples, to provide an immediate visual feedback to the patient device 120-1 and preferably also to the therapist device 120-n, and to check whether the patient performance meets a predefined target template”).

As per dependent Claim 15, the combination of Gribb and Rot as a whole further discloses device wherein the characteristic of the vocalization is selected from the group consisting of: a quantity of time since the vocalization occurred, a duration of the vocalization, a pitch of the vocalization, and a tone of the vocalization (Gribb in at least [0097], [0109], [0113] for example discloses vocalization characteristic is selected from the group consisting of: a quantity of time since the vocalization occurred, a duration of the vocalization, a pitch of the vocalization, and a tone of the vocalization. See at least [0097] “Protocol may be adjusted in duration and intensity and frequency according to patient's performance”; [0109] “systems and methods comprise a health monitoring device that receives information regarding lingual strength and frequency of lingual exercises from a patient”; [0113]” Protocol Setup … setting mandatory rest periods… duration”).
Claims 3-5  are rejected under 35 U.S.C. 103(a) as being unpatentable over Gribb in view of Rot and further in view of  Masuyama; Iwao et al. (Pub. No.: US 20140011588 A1, hereinafter referred to as “Masuyama”).
As per dependent Claim 3, the combination of Gribb and Rot as a whole discloses the method of claim 2 (see claim 2 analysis).
		The combination of Gribb and Rot as a whole does not explicitly disclose wherein the gap is defined by a first target pillar extending from a top of the display and a second target pillar extending from a bottom of the display.
		In an analogous, rendering of visual feedback respective of the user's operation, field of art, however, Masuyama discloses a method of rendering visual feedback interactive to user's operation (Masuyama in at least fig. 8, fig. 38-39, 41, 60, [0007], [0013], [0105], [0107], [0162-0163], [0168], [0235], [0237] for example discloses relevant subject-matter. More specifically, Masuyama in at least [0007] for example broadly discloses a method that changes visual feedback according to operation by a user. See Masuyama’s disclosure in  [0007] “change the state of a game space according to the operation by a player” which is representative of method of rendering visual feedback interactive to user's operation) wherein the gap is defined by a first target pillar extending from a top of the display and a second target pillar extending from a bottom of the display (Masuyama in at least fig. 8, 41, [0105], [0162] for example discloses wherein the gap is defined by a first target pillar (i.e. 63 at top-left in fig. 8 or 82 at top-left in fig. 41c) extending from a top of the display and a second target pillar (i.e. 63 at mid-bottom in fig. 8, 82 at bottom left in fig. 41) extending from a bottom of the display).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target gaps used in the  method for treatment of snoring or sleep apnea in a patient  as disclosed in Gribb, as modified with Rot, such that the target gap is further defined by a first target pillar extending from a top of the display and a second target pillar extending from a bottom of the display  as disclosed in Masuyama for the advantage of making the exercise/therapy regimen interactive and fun for the user to perform.    
As per dependent Claim 4, the combination of Gribb and Rot as a whole discloses method of claim 2 (claim 2 analysis)
		The combination of Gribb and Rot as a whole does not explicitly disclose  wherein the gap is defined by a first wall extending continuously along a top of the display and a second wall extending continuously along a bottom of the display.
		In an analogous, rendering of visual feedback respective of the user's operation, field of art, however, Masuyama discloses method of rendering visual feedback interactive to user's operation (Masuyama in at least fig. 8, fig. 38-39, 41, 60, [0007], [0013], [0105], [0107], [0158], [0162-0163], [0168], [0235], [0237] for example discloses relevant subject-matter. More specifically, Masuyama in at least [0007] for example broadly discloses a method that changes visual feedback according to operation by a user. See Masuyama’s disclosure in  [0007] “change the state of a game space according to the operation by a player” which is representative of method of rendering visual feedback interactive to user's operation) wherein the gap is defined by a first wall extending continuously along a top of the display and a second wall extending continuously along a bottom of the display (Masuyama in at least fig. 8, 38-39 [0105], [0158], [0237] for example discloses wherein the gap is defined by a first wall extending continuously i.e. scroll/on-screen scroll along a top of the display and a second wall extending continuously i.e. scroll/on-screen scroll along a bottom of the display).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target gaps used in the  method for treatment of snoring or sleep apnea in a patient  as disclosed in Gribb, as modified with Rot, such that the target gap is further defined by a first wall extending continuously along a top of the display and a second wall extending continuously along a bottom of the display as disclosed in Masuyama for the advantage of making the exercise/therapy regimen interactive and fun for the user to perform, thereby enhancing user compliance.    

As per dependent Claim 5, the combination of Gribb and Rot as a whole discloses  method of claim 1 (see claim 1 analysis), including the indication corresponding to the vocalization (Gribb in [0080], [0085], [0087] for example discloses method that uses indication corresponding to the vocalization).
 		The combination of Gribb and Rot as a whole does not explicitly disclose a bullet that interacts with a target of the plurality of targets by removing the target from the display.
		In an analogous, rendering of visual feedback respective of the user's operation, field of art, however, Masuyama discloses method of rendering visual feedback interactive to user's operation (Masuyama in at least fig. 8, fig. 38-39, 41, 60, [0007], [0013], [0105], [0107], [0158], [0162-0163], [0168], [0235], [0237] for example discloses relevant subject-matter. More specifically, Masuyama in at least [0007] for example broadly discloses a method that changes visual feedback according to operation by a user. See Masuyama’s disclosure in  [0007] “change the state of a game space according to the operation by a player” which is representative of method of rendering visual feedback interactive to user's operation) wherein a bullet that interacts with a target of the plurality of targets by removing the target from the display (Masuyama in at least fig. 8, [0013], [0107] for example discloses a bullet that interacts with a target of the plurality of targets by removing the target from the display. See at least [0013] “shooting game”; [0107] “A tortoise, if smashed, will vanish or be erased away”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication corresponding to the vocalization  used in the  method for treatment of snoring or sleep apnea in a patient  as disclosed in Gribb, as modified with Rot, such that indication is represented as a bullet that interacts with a target of the plurality of targets by removing the target from the display  as disclosed in Masuyama for the advantage of making the exercise/therapy regimen interactive and fun for the user to perform, thereby enhancing patient/user compliance.    
Response to Amendment
 According to the Amendment, filed 03/28/2022, the status of the claims is as follows:
Examiner notes that Claim 12 is amended yet tagged with “Original” identifier. The correct identifier for claim 12 should be “Currently Amended” similar to amended claim 1. Claims 1, 2, 12, 14 are currently amended; 
Claims 3-5, 7-11, 15 are as originally filed; and
Claims 6 and 13 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 03/28/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-5, 7-12, 14 and 25 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 8-10 of Applicant’s Amendment dated  03/28/2022
[A] The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  09/27/2021: [1]  The objection to Drawings as raised in Office Action dated 09/27/2021 para. [2] is withdrawn in view of the amendment and arguments, filed 03/28/2022; [2] The objection to Specification as raised in Office Action dated 09/27/2021 is withdrawn in view of the amendment and arguments, filed 03/28/2022;  [3] The objection to claims is withdrawn in view of the amendment and arguments, filed 03/28/2022; [4]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  09/27/2021 are withdrawn in view of the amendment, filed 03/28/2022.
[B] The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated  09/27/2021: [1]  The objection to Drawings as raised in Office Action dated 09/27/2021 para. [3] is maintained in view of inconsistency between amendment and arguments, filed 09/07/2018, as although the Applicant in his Response dated 03/28/2022 states on page 8 that “The applicant respectfully amends para. [0027] of the present application to correct the reference characters of acoustic sensor to read “116”, the specification amendments dated  09/07/2018 does not include any corresponding correction to para. [0027]. Please also cross-reference detailed objection above.
35 U.S.C 101 Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 8-10 of Applicant’s Amendment dated  03/28/2022
[i] In the Office action, claims 1-11 are rejected under 35 U.S. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.

[ii] Claim 1 is amended to include “monitoring the interactions between the target and the indicator to determine a level of progress of the patient” which provides functionality which is an improvement over the art, an inventive concept, and a process which is implemented into a practical application when considering patentability under 35 U.S.C. 101. Accordingly, Applicant respectfully request the withdrawal of these rejections.

[iii] Accordingly, Applicant respectfully request the withdrawal of these rejections. Similar reasons apply to claims 12, 14, and 15.

Applicant’s 35 U.S.C 101 subject-matter eligibility arguments 23 [i-iii] with respect to the above newly added claim limitation in Claim 1 have been considered but were not found persuasive. 
With respect to Applicant’s arguments 23 [ii] above, the newly added limitation “monitoring the interactions between the target and the indicator to determine a level of progress of the patient” qualifies as a mental process (an observation or evaluation) under the 2019 PEG. The recited step “monitoring the interactions between the target and the indicator to determine a level of progress of the patient”  would occur when a medical practitioner merely  monitors, observes or evaluates patient progress. Thus, since, independent Claim 1 recites at least one claimed element which is grouped as a certain method of organizing human activity (or mental process) under the 2019 PEG, claim 1 as a whole as now amended qualifies as an abstract idea i.e. claim is rejectable under 35 U.S.C. 101 because the claimed invention in claim 1 as a whole and when limitations are analyzed individually are  directed to an abstract idea (mental process or method of organizing human activity). Please also cross-reference detailed rejection under section titled “Claim Rejections - 35 USC § 101” above.
With respect to Applicant’s arguments 23 [iii] above, Examiner notes that in the Office Action dated 09/27/2021, none of device claims 12, 14, 15 were rejected under 35 U.S.C. 101.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 10-11 of Applicant’s Amendment dated  03/28/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1 and Claim 12[A] In the office action, claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gribb; Tye et al. (Pub No.: US 20170035345 A1, hereinafter referred to as “Gribb”) in view of Rot; Moshe et al. (Pub No.: US 20160189565 A1, hereinafter referred to as “Rot’).

[B] In this reply, the applicant respectfully submits that Gribb and Rot, individual and in combination, fail to disclose the limitation “adjusting a position of the indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact based upon a characteristic of the vocalization” .

[B1]there is no evidence showing the “meter” of Gribb can be moved based on the audio input. there is not any interaction formed between the “textual and/or graphical information” (i.e. deemed as the “indicator”’) and the “goat met or not met” (i.e. deemed as the “target’’) in Gribb.

[B2]Rot is also silent on the interaction between the indicator and the target. As a matter of fact, there is not any teaching in Rot to disclose the interaction between the indicator and the target.

[C] At least for the foregoing reasons, the amended claim 1 is patentable over Gribb and Rot, individually and in combination. 

[D] Similar reasons apply to claim 12. Withdrawn of rejections under 35 U.S.C. 103 is therefore requested.

Applicant’s arguments 24 [A], [B], [B1], [B2], [C], [D] with respect to the above claim limitation in amended independent Claim 1 and 12 have been considered but were not found persuasive for the following reasons.
With respect to Applicant’s arguments 24 [B], [B1], [B2] above arguing against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the combination of applied art, Gribb and Rot as a whole discloses “monitoring interactions between the target and the indicator to determine a level of progress of the patient” as in claim 1 and “monitor interactions between the target and the indicator to determine a level of progress of the patient” as in claim 12.
Gribb discloses adjusting a position of the visual indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact based upon a characteristic of the vocalization. More specifically, Gribb in at least [0080], [0085], [0087] for example discloses adjusting a position of the visual/graphical indicator on the display based on the received audio input, wherein the vocalization causes the indicator to interact with the user input based upon a characteristic of the vocalization such as a meter-bar, graphical interface of goals met (e.g., thumbs up/thumbs down); a graphical cue, such as a color change or motion used to indicate quantitative information  graphically (e.g., degree of color change, size of graphical indicator); subject interaction with sensor graphically displayed as a graphical image such that if the subject depresses the incorrect sensor, a notice is provided on the display until the correct sensor is actuated and if the correct sensor is actuated, the sensor reports the amount. See at least the following paras of Gribb with emphasis added:
Gribb  [0080] “a graphical image is presented to the user in the form of a meter with a bar … the meter includes color zones that signify goal regions (e.g., one color too low; one color in target region; one color over goal)...the meter further comprises a numerical read-out showing a quantitative amount ...the interface provides an additional graphical interface of goals met (e.g., thumbs up/thumbs down)”; 

Gribb [0085] “the protocol component directs the display of information… the display comprises instructions (e.g., graphical, textual, audio, etc.) … a graphical cue, such as a color change or motion is used to indicate … quantitative information is conveyed…either numerically or graphically (e.g., degree of color change, size of graphical indicator, etc.).”; 

Gribb [0087] “the protocol instructs a processor to display a graphical image of the sensors … An individual sensor is highlighted on the display… If the subject depresses the incorrect sensor, a notice is provided on the display until the correct sensor is actuated. Once the correct sensor is actuated, the sensor reports the amount …the collected data represents the breathing capability of the subject”.

Gribb does not explicitly disclose the newly added limitation  monitoring/monitor interactions between the target and the indicator to determine a level of progress of the patient. Consequently, Rot was brought in for disclosing monitoring/monitor interactions between the target and the indicator to determine a level of progress of the patient. Specifically, Rot in fig. 4A, 5, 6, [0039], [0041-0042], [0056], [0058], [0077], [0079], [0091], [0095] for example discloses monitoring/monitor interactions between the target and the indicator such as voice coloring to determine a level of progress of the patient for example as graphically illustrated in fig. 4A, 5; use of objective visual feedback and voice coloring  based on patient performance and progress in real time; use of analyzing the user's performance relative to the target template and rendering a visual feedback respective of the user's performance, the target template, and the comparisons'/interaction results; use of screenshots illustrating the target template  and the visual representation (voice coloring) of the voice produced by the patient and graphical display of patient progress; use of patient progress bar to visually and graphically track  user voice production; use of visual tools to compare voice production to a respective target template; use of a visual representation of the patient's performance displayed on the patient  devices with the visual representation includes coloring the voice production, displaying the voice production with respect to a target template, displaying the boundaries when to start and finish a voice production, displaying indicators, and/or displaying a speech rate-meter; and lastly use of visual feedback through the use of electronic games through which acoustical energy is transformed to visual output. See at least the following paras of Rot with emphasis added:
Rot [0039] “The visual feedbacks rendered by an agent 125 and displayed over the respective user device 120 guarantee that the patient feedback is only based on the patient's performance…the objective feedbacks are realized through visual cues … colors may be used to illustrate the various elements of voice production.”; 

Rot [0041] “The agent 125-1 is configured to analyze the user's performance relative to the target template. A target template predefines the specifications for performing the expected vocal productions of an exercise. The agent 125-1 is configured to render a visual feedback respective of the user's performance, the target template, and the comparisons' results”; 

Rot [0042] “the server 130 is configured to adjust, in real time, to the patient's progress. The server 130 is further configured to determine, based on the progress reports, progress indicators such as, but not limited to, the patient's current progress level”, 

Rot [0056] “FIGS. 4A … exemplary screenshots 400A … illustrating the target template 410 and the visual representation 420 (voice coloring) of the voice produced by the patient…In the example of FIG. 4A, the patient performs well and, thus, a positive indication 430 is displayed”, 

Rot [0058] ”breathing indicator 510 is realized as a progress bar. Other visual breathing indicators may include, but are not limited to, a timer, a stopwatch, a sand clock, and the like. As shown in FIG. 5, the breathing indicator 510 is displayed immediately after the voice production is ended”; 

Rot [0077] “generator 770 is configured to compare a voice production (between start and finish) to a respective target template”,

Rot [0091] “the patient performs each selected exercise and a visual representation of the patient's performance is generated and displayed on the patient … devices… the visual representation includes coloring the voice production, displaying the voice production with respect to a target template, displaying the boundaries when to start and finish a voice production, displaying …indicators, and/or displaying a speech rate-meter.”; 

Rot [0095] “the visual feedback disclosed herein can be provided through the use of electronic games through which acoustical energy is transformed to visual output (through the analysis of intensity and frequency), by referring to different parameters that are related to speech”.

As per Applicants assertion 24 [D] above, the independent claim 12 as amended, recite similar limitations as noted above with respect to Claim 1. Therefore, the reasons discussed and proffered above with respect to Claim 1, also apply to independent claim 12 limitations which are as explained are disclosed by the combination of applied art, Gribb and Rot, as a whole as a whole.
For the above reasons, claim 1 and 12 as now currently amended and explicitly, positively and specifically recited by the Applicants were found obvious  over the combination of applied art, under 35 U.S.C. § 103. Please also cross-reference detailed claim 1 and 12 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 11 of Applicant’s Amendment dated  03/28/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-5, 7-11, 14 and 15.
[a] In the office action, claims 2, 7-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gribb; Tye et al. (Pub No.: US 20170035345 A1, hereinafter referred to as “Gribb”) in view of Rot; Moshe et al. (Pub No.: US 20160189565 A1, hereinafter referred to as “Rot’). Claims 3-5  are rejected under 35 U.S.C. 103(a) as being unpatentable over Gribb in view of Rot and further in view of  Masuyama; Iwao et al. (Pub. No.: US 20140011588 A1, hereinafter referred to as “Masuyama”).

[b] At least for the foregoing reasons, the amended claim 1 is patentable over Gribb and Rot, individually and in combination. Similar reasons apply to claim 12. Accordingly, claims 2-5, 7- 11, and 14-15 are also patentable. Withdrawn of rejections under 35 U.S.C. 103 is therefore requested.

Applicant’s arguments 25 [a-b] with respect to dependent claims 2-5, 7-11, 14 and 25 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-5, 7-11, 14 and 25 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
For the above reasons, claims 2-5, 7-11, 14 and 25 as now explicitly, positively and specifically recited by the Applicants were found obvious  over the combination of applied art, under 35 U.S.C. § 103. Please also cross-reference detailed claims 2-5, 7-11, 14 and 25  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        May 24, 2022